                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

JAMES ALONZO LEWIS,

                      Plaintiff,                    Case No. 2:19-cv-183
v.                                                  Honorable Paul L. Maloney
UNKNOWN KIENERT et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Hill, Neubecker, Ninnis, Viitala, and Unknown Party #1.

                                          Discussion

                      I.      Factual Allegations

              Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Saginaw County Correctional Facility (SRF) in Freeland, Saginaw County,
Michigan. The events about which he complains, however, occurred at the Marquette Branch

Prison (MBP) in Marquette, Marquette County, Michigan. Plaintiff sues the following MBP

officials: Correctional Officers (unknown) Kienert and (unknown) Hill; Sergeants (unknown)

Neubecker and T. Ninnis; Resident Unit Manager (unknown) Viitala; and an unknown nurse

(Unknown Party #1).

               Plaintiff alleges that, on September 8, 2018, as he was walking by the officers’ unit

station, he called out to another prisoner, using a raised voice. Defendant Kienert ordered Plaintiff

to go to the officers’ desk. Kienert loudly stated, “Stop your f*cking screaming down my f*cking

hallways.” (Compl., ECF No. 1, PageID.4.) Kienert then stood up and yelled, “[D]o I make myself

clear?” (Id.) Kienert grabbed Plaintiff by the shirt and shoved Plaintiff against the bars in the

officers’ station, repeating, “[D]o I make myself clear?” (Id.) Plaintiff’s head hit the bars, and

Defendant Kienert mockingly said, “[S]orry about that,” while still holding Plaintiff’s shirt and

shoving him. (Id.) Kienert then ordered Plaintiff out of his office. Plaintiff alleges that Defendant

Klienert used excessive force against him, in violation of Plaintiff’s rights under the Eighth

Amendment.

               Plaintiff states that he was dazed and temporarily lost consciousness when he hit

his head. He developed a lump on his head and suffered neck pain, dizziness, seeing stars, and

headaches. On the day of the alleged assault, Plaintiff submitted a health care request, seeking

medical attention for neck pain caused by being pushed by Kleinert. Plaintiff was advised on

September 14, 2018, that a visit had been scheduled, and he was seen by Defendant unknown nurse

on September 17, 2018. The nurse prescribed pain medication. Three days later, on September

20, 2018, Plaintiff again sent a health care request, in which he complained that he was




                                                 2
experiencing more frequent headaches, dizzy spells, and episodes of seeing stars. Plaintiff

received no response to his second request.

               According to the affidavit attached to Plaintiff’s complaint (Ex. E to Compl., ECF

No. 1-1, PageID.20-23), Plaintiff told Defendant Sgt. Neubecker about the assault on September

13, 2019. (Id., PageID.21.) Defendant Neubecker advised Plaintiff that she wanted to investigate

Plaintiff’s allegations. On September 14, 2018, Plaintiff asked Defendant Neubecker if she had

investigated the issue, and she stated that she had passed the complaint up the chain of command

to a lieutenant. That same date, Plaintiff spoke to Defendant Viitala about the assault. Viitala told

Plaintiff that he was investigating another matter, but he told Plaintiff to submit a kite, which

Viitala expected to receive the following Monday. Plaintiff sent the kite, but he received no

response.

               On September 19, 2018, Plaintiff spoke with Defendant Viitala in the prison yard.

Plaintiff asked why Viitala had not called Plaintiff out to talk about the kite. Viitala informed

Plaintiff that he had never received the kite. As a result, on September 22, 2018, Plaintiff sent

another kite to Defendant Viitala. Plaintiff again received no response. In addition, Plaintiff

alleges that his family members called the state police and the MBP warden about the assault.

               Plaintiff submitted a Step-I grievance dated September 20, 2018, but he contends

that he never received a grievance receipt or identification number. Plaintiff also wrote a letter to

the grievance coordinator, but he received no response. Plaintiff attaches copies of both the

grievance and the letter to his complaint. (See Ex. C & D to Compl., ECF No. 1-1, PageID.16,

18.) Plaintiff asserts that the grievance procedure therefore was rendered unavailable to him.

However, Plaintiff also attaches to his complaint a copy of a Step-I grievance receipt for a

grievance filed on the same issue, which was submitted on September 17, 2018, and received on



                                                 3
September 19, 2018. (Ex. H to Compl., ECF No. 1-1, PageID.33-34.) In addition, Plaintiff

attaches a copy of the Step-I grievance response signed by Defendant Ninnis on October 4, 2018.

(Ex. G to Compl., ECF No. 1-1, PageID.26-28.) Plaintiff complains that Defendant Ninnis made

false statements in the grievance response. Specifically, Plaintiff argues that Defendant Ninnis

falsely stated that Plaintiff had denied having evidence to support his allegations and that

Defendants Viitala and Neubecker denied that Plaintiff had reported the assault to them. (Id.,

PageID.28.)

               Plaintiff contends that Defendants Neubecker, Ninnis, and Viitala conspired to

cover up the assault, retaliated against Plaintiff for filing a grievance by covering up the assault,

and violated Plaintiff’s right to due process in the grievance proceedings.

               Finally, Plaintiff alleges that Defendant Hill violated his right to petition

government by ripping up Plaintiff’s Step-III grievance response, preventing Plaintiff from

attaching the response to his complaint. Plaintiff contends that Defendant Hill’s action also was

taken in retaliation for Plaintiff having filed a grievance.

               Plaintiff seeks nominal, compensatory, and punitive damages.

                       II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim
                                                   4
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Defendants Neubecker, Ninnis, & Viitala

                Plaintiff alleges that Defendants Neubecker, Ninnis, and Viitala violated his right

to due process and, arguably, his right to petition government in the grievance proceeding, either

by providing false statements or failing to investigate properly and reach an appropriate decision.

In addition, Plaintiff contends that they mishandled his complaints and grievances in retaliation

for his filing of the grievances and complaints. Finally, Plaintiff alleges that Defendants conspired

to cover up Defendant Kienert’s assault.
                                                   5
                               1. failure to properly respond to grievances &
                                  complaints

               To the extent that Plaintiff alleges that Defendants failed to appropriately handle

his grievances and complaints under state law, he fails to state a claim. The failure to comply with

an administrative rule or policy does not itself rise to the level of a constitutional violation. Laney

v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody v. City of Mason, 250 F.3d 432, 437 (6th

Cir. 2001); Smith v. Freland, 954 F.2d 343, 347-48 (6th Cir. 1992); Barber v. City of Salem, 953

F.2d 232, 240 (6th Cir. 1992); McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1 (6th

Cir. Apr. 21, 1995) (failure to follow policy directive does not rise to the level of a constitutional

violation because policy directive does not create a protectible liberty interest). Section 1983 is

addressed to remedying violations of federal law, not state law. Lugar v. Edmondson Oil Co., 457

U.S. 922, 924 (1982); Laney, 501 F.3d at 580-81.

               Moreover, to the extent that Plaintiff alleges that Defendants Neubecker, Ninnis,

and Viitala failed to supervise Defendant Kienert or to investigate Plaintiff’s grievances and

complaints, Plaintiff fails to state a claim. Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation

must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76

(6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir.

2004). Moreover, § 1983 liability may not be imposed simply because a supervisor denied an

administrative grievance or failed to act based upon information contained in a grievance. See


                                                  6
Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants Neubecker,

Ninnis, or Viitala engaged in any active unconstitutional behavior.

               In addition, even if he could allege active conduct by Defendants Neubecker,

Ninnis, and Viitala, Plaintiff has no due process right to file or successfully pursue a prison

grievance. The courts repeatedly have held that there exists no constitutionally protected due

process right to an effective prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467

(1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer,

80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002);

Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000). Michigan

law does not create a liberty interest in the grievance procedure. See Olim v. Wakinekona, 461

U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No.

93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). “[A] state has no federal due process

obligation to follow all of its own grievance procedures . . . .” Carlton v. Jondreau, 76 F. App’s

642, 644 (6th Cir. 2003). Because Plaintiff has no liberty interest in the grievance process,

Defendants’ conduct did not deprive him of due process.

               Further, to the extent that Plaintiff suggests that the Defendants’ interference with

the processing or resolution of his grievance violated Plaintiff’s First Amendment right to petition

the government for redress, Plaintiff fails to state a claim. The right to petition under the First

Amendment stops the government from generally prohibiting expressions in the form of petitions

for redress and from imposing sanctions on one who petitions for redress. Smith v. Arkansas State




                                                 7
Highway Emp., Local 1315, 441 U.S. 463, 464 (1979). In Apple v. Glenn, 183 F.3d 477 (6th Cir.

1999), the Sixth Circuit explained the nature of the right:

       The First Amendment guarantees “the right of the people . . . to petition the
       Government for a redress of grievances.” U.S. Const. amend. I. “The right to
       petition is cut from the same cloth as the other guarantees of that Amendment, and
       is an assurance of a particular freedom of expression.” McDonald v. Smith, 472
       U.S. 479, 482 (1985). The First Amendment protects Apple’s right to petition, but
       his suit is founded completely on a mistaken reading of that Amendment. A
       citizen’s right to petition the government does not guarantee a response to the
       petition or the right to compel government officials to act on or adopt a citizen’s
       views.

Apple, 183 F.3d at 479; see also BPNC, Inc. v. Taft, 147 F. App’x 525, 531 (6th Cir. 2005) (“The

purpose of the Petition Clause, though, is to ensure that citizens may communicate their will

through direct petition to the legislature and government officials.”). Thus, Plaintiff has a First

Amendment right to file grievances against prison officials, Herron v. Harrison, 203 F. 3d 410,415

(6th Cir. 2000), but the amendment does not require the government to consider, respond to, or

grant relief on that grievance.

               Moreover, Defendants’ failures to properly respond to Plaintiff’s grievances and

complaints do not support a retaliation claim. Retaliation based upon a prisoner’s exercise of his

or her constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a plaintiff

must establish that: (1) he was engaged in protected conduct; (2) an adverse action was taken

against him that would deter a person of ordinary firmness from engaging in that conduct; and

(3) the adverse action was motivated, at least in part, by the protected conduct. Id. Moreover, a

plaintiff must be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.

274, 287 (1977)).
                                                 8
               The filing of a nonfrivolous prison grievance, whether oral or written, is

constitutionally protected conduct for which a prisoner cannot be subjected to retaliation. See

Maben v. Thelen, 887 F.3d 252, 265 (6th Cir. 2018); Smith, 250 F.3d at 1037; Herron, 203 F.3d

at 415. Plaintiff’s allegations therefore meet the first prong of the retaliation claim.

               Plaintiff’s retaliation claim, however, fails at the second step, because he cannot

demonstrate that Defendants Neubecker, Ninnis, or Viitala took adverse action against him. The

adverseness inquiry is an objective one and does not depend on how a particular plaintiff reacted.

The relevant question is whether the defendants’ conduct is “capable of deterring a person of

ordinary firmness”; the plaintiff need not show actual deterrence. Bell v. Johnson, 308 F.3d 594,

606 (6th Cir. 2002) (emphasis in original).

               The Sixth Circuit routinely has held that interference with or restrictions on the

grievance process do not amount to conduct that would deter a person of ordinary firmness from

exercising his rights. For example, the court has recognized that placement on modified access

does not constitute an adverse action for purposes of a retaliation claim. See, e.g. Alexander v.

Vittitow, No. 17-1075, 2017 WL 7050641, at *5 (6th Cir. Nov. 9, 2017); Jackson v. Madery, 158

F. App’x 656, 660 (6th Cir. 2005) (per curiam); Walker, 128 F. App’x at 446. As the Sixth Circuit

has explained, 42 U.S.C. § 1997e(a) requires only that prisoners must exhaust “such administrative

remedies as are available” prior to filing suit in federal court. If Defendants take actions to make

those remedies unavailable or unsuccessful, Plaintiff may proceed to federal court to pursue his

claims, regardless of the result of the grievance proceedings. See, e.g. Kennedy v. Tallio, 20 F.

App’x 469, 471 (6th Cir. 2001) (holding that restrictions on filing grievances do not constitute

adverse actions because they do not interfere with a prisoner’s access to the courts or his ability to

exercise his right to petition government by filing a lawsuit).



                                                  9
               For all these reasons, Plaintiff fails to state a claim against Defendants Neubecker,

Ninnis, and Viitala based on their failures to supervise Defendant Kienert and to take appropriate

action on his grievances.

                               2. conspiracy to cover up Defendant Kienert’s
                                  assault

               Plaintiff broadly claims that Defendants Neubecker, Ninnis, and Viitala conspired

to cover up Defendant Kienert’s assault. A civil conspiracy under § 1983 is “an agreement

between two or more persons to injure another by unlawful action.” See Hensley v. Gassman, 693

F.3d 681, 695 (6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)).

The plaintiff must show the existence of a single plan, that the alleged coconspirator shared in the

general conspiratorial objective to deprive the plaintiff of a federal right, and that an overt action

committed in furtherance of the conspiracy caused an injury to the plaintiff. Hensley, 693 F.3d at

695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Moreover, a plaintiff must

plead a conspiracy with particularity, as vague and conclusory allegations unsupported by material

facts are insufficient. Twombly, 550 U.S. at 565 (recognizing that allegations of conspiracy must

be supported by allegations of fact that support a “plausible suggestion of conspiracy,” not merely

a “possible” one); Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008); Spadafore v. Gardner, 330

F.3d 849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987).

               Plaintiff’s conspiracy claim fails for several reasons. First, Plaintiff does not

identify what federal right Defendants conspired to deprive him of. The Court already has

concluded that Plaintiff’s allegations against Defendants fail to support any constitutional claim—

whether due process, right to petition government, or retaliation.           Plaintiff possesses no

constitutional interest in the proper and correct resolution of his grievances. As a consequence,




                                                 10
whether acting alone or in conspiracy with one another, Defendants did not violate Plaintiff’s

constitutional rights.

                Moreover, Plaintiff’s conspiracy claim is barred by the intracorporate conspiracy

doctrine. The intracorporate conspiracy doctrine states that “if all of the defendants are members

of the same collective entity, there are not two separate ‘people’ to form a conspiracy.” Hull v.

Cuyahoga Valley Joint Vocational Sch. Dist. Bd. of Ed., 926 F.2d 505, 510 (6th Cir. 1991). The

Sixth Circuit repeatedly has applied the doctrine to claims under 42 U.S.C. § 1985(3). Johnson v.

Hills & Dales Gen. Hosp., 40 F.3d 837, 839-40 (6th Cir. 1994) (quoting Hull, 926 F.2d at 510).

In Jackson v. City of Cleveland, 925 F.3d 793, 817-19 (6th Cir. 2019), the Sixth Circuit concluded

that the intracorporate conspiracy doctrine applies to claims under § 1983, as well as § 1985. As

a result, unless members of the same collective entity (such as the MDOC) are acting outside the

scope of their employment, they are deemed to be one collective entity and not capable of

conspiring. Jackson, 925 F.3d at 819; see also Novak v. City of Parma, 932 F.3d 421, 436-37 (6th

Cir. 2019) (same).

                Here, all Defendants are members of the same collective entity (the MDOC) who

work at the same divisional location. Plaintiff does not allege, much less show, that Defendants

were acting outside the scope of their employment. The “scope of employment” limitation

“recognizes a distinction between collaborative acts done in pursuit of an employer’s business and

private acts done by persons who happen to work at the same place.” Johnson, 40 F.3d at 840.

“The mere ‘fact that two or more agents participated in the decision or in the act itself will normally

not’ suffice to create a conspiracy.” Id. (quoting Dombrowski v. Dowling, 459 F.2d 190, 196 (7th

Cir. 1972)). In addition, “simply joining corporate officers as defendants in their individual

capacities is not enough to make them persons separate from the corporation in legal



                                                  11
contemplation.” Harris v. Bd. of Educ., 798 F. Supp. 1331, 1346 (S.D. Ohio 1992). Instead, a

plaintiff must allege that the defendants “acted other than in the normal course of their corporate

duties.” Id.

               Plaintiff alleges no facts suggesting that Defendants were acting outside the normal

course of their duties, however improperly he believes they may have been exercising those duties.

Plaintiff therefore does not establish the exception to the intracorporate conspiracy doctrine for

actions taken outside the scope of employment. As a consequence, Plaintiff’s conspiracy claim

under § 1983 is barred under the intracorporate conspiracy doctrine.

               For these reasons, Plaintiff fails to state a conspiracy claim against Defendants

Neubecker, Ninnis, and Viitala.

                       B. Defendant Hill

               Plaintiff alleges that Defendant Hill ripped up the Step-III response to Plaintiff’s

grievance, ostensibly in retaliation for Plaintiff having filed the grievance. As the Court previously

discussed, to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he

was engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Thaddeus-X, 175 F.3d at 394. In addition, as

the Court previously held, the filing of a nonfrivolous prison grievance amounts to protected

conduct. See Maben, 887 F.3d at 265; Smith, 250 F.3d at 1037; Herron, 203 F.3d at 415.

Plaintiff’s allegations therefore meet the first prong of the retaliation claim.

               However, Plaintiff’s retaliation claim against Defendant Hill, like his claim against

Defendants Neubecker, Ninnis, and Viitala, fails at the second step, because he cannot demonstrate

that Defendant Hill took adverse action against him. The tearing up of Plaintiff’s copy of his Step-

III grievance is simply not “capable of deterring a person of ordinary firmness” from exercising
                                                  12
his protected rights. Bell, 308 F.3d at 606 (emphasis in original). While exhaustion of available

administrative remedies is required by 42 U.S.C. § 1997e(a), Plaintiff is not required to provide

proof of that exhaustion at the time he files his complaint. Jones v. Bock, 127 S. Ct. 910, 919-21

(2007). Instead, a prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Id. As a result, any harm to

Plaintiff caused by the destruction of his copy of the grievance form is de minimis, as it has no

impact on his ability to pursue his claims and creates no other burden on the conditions of his

confinement.

               Because he fails to allege facts demonstrating that Defendant Hill’s actions were

sufficiently adverse, Plaintiff fails to state a retaliation claim against Defendant Hill. Plaintiff

makes no other allegations against Defendant Hill. As a consequence, the Court will dismiss

Plaintiff’s complaint against Defendant Hill.

                       C. Defendant Unknown Party #1

               Plaintiff sues an unknown MBP nurse (Unknown Party #1). Plaintiff alleges that

he filed his first request for medical treatment on September 8, 2018, complaining about a lump

on his head and neck pain. He was seen by Defendant Unknown Party #1 on September 17, 2018.

Defendant Unknown Party #1 prescribed pain medication for Plaintiff. Plaintiff alleges, “I

submitted another Health Care Request on ‘9/20/18,’ describing further injuries I’ve sustained as

a result of being assaulted by C.O. Kienert. . . . I never received any medical attention from

Unknown Nurse at MBP . . . .” (Compl., ECF No. 5.)

               The Eighth Amendment prohibits the infliction of cruel and unusual punishment

against those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.
                                                13
102, 103-04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the prisoner’s affliction

is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff must “place

verifying medical evidence in the record to establish the detrimental effect of the delay in medical

treatment,” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks

omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.




                                                 14
               Not every claim by a prisoner that he has received inadequate medical treatment

states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme Court

explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105-06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster v. Saginaw Cty., 749 F.3d 437, 448

(6th Cir. 2014); Perez v. Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson,

258 F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440 (6th

Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received


                                                15
treatment for his condition, as here, he must show that his treatment was ‘so woefully inadequate

as to amount to no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014)

(quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that

the care he received was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cty., 408 F.3d 803,

819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

                Plaintiff’s allegations against Defendant Unknown Party #1 are limited. He alleges

that he filed his first medical request and that Nurse Unknown Party # 1 responded to that request

for medical care by seeing him and prescribing him pain medication. The facts, as alleged, do not

support a conclusion that Defendant Unknown Party #1 disregarded a substantial risk of serious

harm. Defendant Unknown Party #1 saw Plaintiff and gave treatment. Plaintiff has not even

argued that the treatment provided by Defendant Unknown Party #1 was inadequate at the time it

was given.

                In his remaining allegations against Defendant Unknown Party #1, Plaintiff states

only that he submitted a medical request three days after he was first seen by Defendant Unknown

Party #1 and that no one responded to his request. Plaintiff suggests that Defendant Unknown

Party #1 reviewed his request and failed to take action on that request.

                The Sixth Circuit “has consistently held that damage claims against government

officials arising from alleged violations of constitutional rights must allege, with particularity, facts

that demonstrate what each defendant did to violate the asserted constitutional right.” Lanman v.

Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286

F.3d 834, 842 (6th Cir. 2002)). Where a person is named as a defendant without an allegation of

specific conduct, the complaint is subject to dismissal, even under the liberal construction afforded



                                                   16
to pro se complaints. See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing

the plaintiff’s claims where the complaint did not allege with any degree of specificity which of

the named defendants were personally involved in or responsible for each alleged violation of

rights); Griffin v. Montgomery, No. 00-3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000)

(requiring allegations of personal involvement against each defendant)); Rodriguez v. Jabe, No.

90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against those

individuals are without a basis in law as the complaint is totally devoid of allegations as to them

which would suggest their involvement in the events leading to his injuries.”)

               Plaintiff utterly fails to allege facts supporting a conclusion that Defendant

Unknown Party #1 was the medical provider who received or reviewed the medical request or that

Unknown Party #1 disregarded that request. Plaintiff therefore fails to allege sufficient facts to

state an Eighth Amendment claim against Defendant Unknown Party #1 arising out of his second

request for medical care.

               As a consequence, the Court will dismiss Plaintiff’s Eighth Amendment claim

against Defendant Unknown Party #1.

                      D. Defendant Kienert

               Upon initial review, the Court concludes that Plaintiff’s allegations are sufficient

to state an Eighth Amendment claim against Defendant Kienert, arising out of Kienert’s use of

excessive force.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Hill, Neubecker, Ninnis, Viitala, and Unknown Party #1 will be




                                                17
dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C.

§ 1997e(c). Plaintiff’s Eighth Amendment claim against Defendant Kienert remains in the case.

              An order consistent with this opinion will be entered.



Dated:    October 30, 2019                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge




                                               18
